Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,986,950. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.
	For instance, claims 1-8 are met by patented claims 1-7; and claim 9-13 are met by patented claims 8-13.
	Claims 14-20 are obvious variant of patented claims 8-13.  The difference in between these two sets of claims is that the former are process claims while the later are apparatus claims.  It is understood that a process claim and an apparatus claim of the same invention are reciprocated of each other, which means one can be implemented in view of the other, and vice versa.  Hence, it would have been obvious to .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 8-9, 13-16, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (2012/0053732).
 	Regarding claim 1, Park discloses a mailbox device including:
at least one sensor (para. 0024, 0025), each of the at least one sensor configured to generate corresponding sensor information;
a mailbox communication interface (150) configured to communicate information including the sensor information generated by the at least one sensor; and
a premises device (330) in communication with the mailbox device, the premises device including:
a premises communication interface configured to receive the sensor information from the mailbox device (330); and
processing circuitry configured to:
determine, based on mailbox alert criteria whether a mailbox event has


trigger at least one response action based at least in part on whether the mailbox event occurred (para. 0056).
	Regarding claim 2, Park discloses the mailbox device further includes at least one video capture device, the sensor information communicated to the premises device including video captured by the video capture device (para. 0025).
	Regarding claim 6, Park discloses the premises device is configured to integrate with at least an electronic personal voice assistant for providing an audible indication of the at least one response action, the at least one response action being an alert (para. 0025, 0056).
	 
	Regarding claim 8, Park discloses an access control unit affixed to the mailbox which limits access to the mailbox (140).
	Regarding claim 9, Park discloses at least one sensor (para. 0024), the at least one sensor configured to detect opening and closing of the mailbox and generate corresponding sensor information; and
at least one optical device (para. 0025) configured to capture optical information in a response to the sensor information of the at least one sensor.
	
	  
	Regarding claim 13, Park discloses the mailbox device is configured to integrate with at least one electronic personal voice assistant for providing an audible indication of the at least one response action (para. 0025, 0056), the mailbox device 
	Regarding claim 14-16, 18, and 20, in addition of rejections as set forth above, Park further discloses limiting access to an interior of the mailbox to authorized users (see Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (2012/0053732) in view of Bradish (2020/0146488).
	Regarding claim 3, Park discloses the at least one video capture device includes a first video capture device configured to capture video of an exterior of the mailbox (para. 0025), but not a second video capture device configured to capture video of an interior of the mailbox.  Bradish, from the similar field of endeavor, discloses a mailbox interior video camera (132) for monitoring the interior of the mailbox so that the viewer is able to monitor what is inside the mailbox.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include Bradish into Park so that the interior content of the mailbox could be readily monitored.
	Regarding claims 11 and 17, see rejection to claim 3.

	
Claims 4, 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (2012/0053732) in view of Zhang et al. (2018/0206661) or Henneli (2019/0307278).
 	Regarding claim 4, Park does not disclose that the mailbox communication interface is further configured to receive wireless signals for identifying a person proximate to the mailbox as claimed.  Zhang, from the similar field of endeavor, discloses a mailbox open and close system teaching the use of wireless signal strength, or the proximity of the electronic device 40 to the mailbox, to open and close the mailbox (para. 0018).  This increases security of the mails and convenience of the recipient.  Similarly, Henneli also discloses an electronic proximity lock system for a mailbox (para. 0077).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include Zhang or Henneli into Park so that the mailbox could be opened and closed conveniently by the proximity of the electronic device, such as the ubiquitous cell phones.
	Regarding claim 5, Zhang discloses that the wireless signals are at least one of near field communication signals, global positioning signals and BLUETOOTH signals (para. 0018).  Similarly, Henneli discloses the use of near field communication signals or BLUETOOTH signals to open and close the mailbox (para. 0077).
	 
	


Regarding claim 12, Park does not disclose that the mailbox communication interface is further configured to receive wireless signals for identifying a person proximate to the mailbox, the wireless signals including at least one of near field communication signals, global positioning signals and BLUETOOTH signals.  Zhang, from the similar field of endeavor, discloses a mailbox open and close system teaching the use of wireless signal strength, or the proximity of the electronic device 40 to the mailbox, to open and close the mailbox (para. 0018).  This increases security of the mails and convenience of the recipient.  Similarly, Henneli also discloses an electronic proximity lock system for a mailbox (para. 0077).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include Zhang or Henneli into Park so that the mailbox could be opened and closed conveniently by the proximity of the electronic device, such as the ubiquitous cell phones.
Zhang further discloses that the wireless signals are at least one of near field communication signals, global positioning signals and BLUETOOTH signals (para. 0018).  Similarly, Henneli discloses the use of near field communication signals or BLUETOOTH signals to open and close the mailbox (para. 0077).
Regarding claim 19, see rejection to claim 4.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422